Citation Nr: 1738070	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-33 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied entitlement to a TDIU.  The appellant's claim was subsequently transferred to the jurisdiction of the RO in San Diego, California.

In April 2017, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing is of record.

The Board observes that in an April 2017 rating decision, the RO denied entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left and right lower extremities.  Thereafter, in August 2017, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to this claim.  Generally, the filing of a NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, because the Board's review of the claims file reveals that the RO is still taking action on this issue, the Board will not exercise formal jurisdiction over it at this time.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran has been unable to secure and maintain substantially gainful employment as a result of his service-connected disabilities.




CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2104); 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Applicable Laws

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id. 

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16 (b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341 (a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analaysis

The Veteran asserts that he is unable to work due to his service-connected disabilities.  

The Veteran is service-connected for diabetic nephropathy (rated as 60 percent disabling); diabetes mellitus with erectile dysfunction (rated as 40 percent disabling); peripheral neuropathy of the right lower extremity (rated as 20 percent disabling); peripheral neuropathy of the left lower extremity (rated as 20 percent disabling); peripheral neuropathy of the right upper extremity (rated as 20 percent disabling); peripheral neuropathy of the left upper extremity (rated as 20 percent disabling); and scars (rated as noncompensable).  From August 13, 2010, the appellant's combined disability rating was 80 percent.  As of May 21, 2015, the combined disability rating is 90 percent.  See 38 C.F.R. § 4.25 (2016).  Accordingly, the Veteran meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).

Because the appellant meets the percentage requirements set forth in section 4.16(a) for consideration of a TDIU, the remaining question is whether the Veteran's service-connected disabilities precluded gainful employment for which his education and occupational experience would otherwise qualify him.

The Veteran underwent a VA examination in February 2011 for his service-connected diabetes mellitus.  At that time, the Veteran reported having to restrict strenuous physical activities to avoid hypoglycemia, which could cause symptoms of sweat, dizziness, and fatigue.  Following examination, the examiner determined that the Veteran had no functional limitation due to his diabetic nephropathy.  The Veteran stated that he stopped working as a craftsman in 2008, however, there was no indication that it was due to diabetes mellitus.  Notwithstanding, the Veteran reported that he had frequent symptoms of dizziness, sweatiness, and fatigue related to hypoglycemia when he was working.  

The Veteran was provided a VA general medical examination in February 2011.  With regard to employment, it was noted that the Veteran's usual occupation was working as a print press operator.  However, he was unemployed and received Social Security Disability income.  With regard the effect on usual occupation and resulting work problems caused by diabetes mellitus, the examiner noted that the appellant had frequent hypoglycemic events with increased activity.  With regard to peripheral neuropathy of the bilateral lower extremities, the Veteran reported that the condition impeded his ability to walk long distances, interfered with functional status, and impacted his ability to work.  The examiner determined that the service-connected scars did not have an effect on the Veteran's usual occupation.

In April 2011, the appellant submitted a VA Form 21-8940 (Veterans Application of Increased Compensation Based on Unemployability) on which he claimed that he was unemployable due to his diabetes mellitus, as well as peripheral neuropathy of the lower extremities.  He reported that he was last employed full-time as an offset press operator in March 2008.  He claimed that he became too disabled to work in July 2008.  With regard to education, the appellant documented that he completed high school and had not had any training and education since becoming too disabled to work.  

In a March 2012 medical opinion, it was noted that all of the Veteran's existing service-connected disabilities are permanent with no signs of possible improvement.  The physician mentioned that the appellant still experiences occasional hypoglycemic episodes and significant peripheral and sciatic neuropathy, which increased in severity.  

Records from the Social Security Administration demonstrate the benefits were awarded for organic mental disorders (chronic brain syndrome).  

The Veteran was provided VA examinations in January 2014 for his service-connected disabilities.  With regard to diabetes mellitus, the examiner determined that the conditions affected the Veteran's ability to work.  However, he determined that the Veteran is able to do sedentary work without physical strenuous activities.  He noted that the Veteran has a hypoglycemic reaction at least once a week when he has severe exertion.  It was also determined that the Veteran's diabetic peripheral neuropathy of the lower extremities impacted his ability to work.  In so finding, the examiner noted that the Veteran has mild pain, tingling, numbness, and burning sensation of both feet on stock distribution on walking.  However, his gait was normal and he did not have a tendency to fall.  The examiner determined that the service-connected erectile dysfunction and diabetic nephropathy did not impact the Veteran's ability to work.  

In a March 2014 opinion, the Veteran's treating physician noted that the Veteran's diabetes is uncontrolled and that he takes insulin, which requires multiple daily blood sugar checks throughout the day.  She further noted that the appellant suffers from a variety of comorbid diagnoses to include painful peripheral neuropathy, hearing loss, and cognitive disorder and memory loss.  The physician opined that the cumulative impact of these multiple diagnoses on the Veteran's health and capacity to hold down a productive job is highly questionable.  Certainly, it would be very difficult for him to learn new skills.  She determined that the appellant would be unable to procure and function adequately in a job.  

The Veteran underwent a VA diabetic sensory-motor peripheral neuropathy examination in September 2015 at which time diabetic peripheral neuropathy of the lower extremities was assessed.  The examiner determined that the condition impacted the Veteran's ability to work.  In this regard, he noted that the Veteran had pain with numbness, tingling, and pain with prolonged standing or walking for more than 15 minutes.  

An additional VA diabetic sensory-motor peripheral neuropathy examination was provided in August 2016, at which time peripheral neuropathy of the bilateral and upper and lower extremities was diagnosed.  The examiner noted that the Veteran's diabetic peripheral neuropathy impacted his ability to work.  In this regard he noted that the condition caused difficulty with any physical labor due to pain and loss of feeling.  

In testimony provided during the Board hearing, the Veteran stated that he worked for 30 years in an occupation which required physical activity and had never had a sedentary positon. Additionally, he reported that managing his blood sugar took a lot of time and would potentially interfere with completing duties of an occupation.  He also stated that his fluctuating blood sugar interferes with his mental ability to work.

Applying the criteria set forth above to the facts in this case, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the bilateral upper and lower extremities preclude him from substantial gainful employment; therefore, assignment of a TDIU is warranted.

In so finding, the Board acknowledges that the January 2014 VA examiner opined that the Veteran was capable of securing and maintaining sedentary employment.  However, as detailed above, the Veteran's previous employment was not in a sedentary capacity.  Notably, the Veteran's occupational history consisted of working for approximately 30 years in a physically demanding occupation.  Further, there is no indication that the Veteran has the education, training or skills necessary to obtain sedentary employment.  His highest education level was completing high school, with no additional training thereafter.  Additionally, the examiner determined that the Veteran's diabetes mellitus indeed interfered with his ability to work, noting that the Veteran has hypoglycemic reactions, which, as noted herein, cause symptoms such as dizziness and fatigue.

The Board observes that there is no opinion as to the collective occupational impact posed by the Veteran's service-connected disabilities.  However, VA is not required to obtain a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim; in fact, the question of the impact of disabilities on employability is factual rather than medical in nature.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, the need for a combined-effects medical examination or opinion should be determined on a case-by-case basis, and depends on all evidence of record).

In light of the foregoing evidence, and resolving all doubt in the Veteran's favor, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.16(b).


ORDER

Entitlement to a TDIU is granted.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


